                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                        )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 18-CV-1749-SMY-RJD
                                                  )
 CHARLES D. MALLETT, et al.,                      )
                                                  )
                        Defendants.               )

                                            ORDER

YANDLE, District Judge:

       On August 29, 2019, a Judgment Decree and Order Directing Sale of Mortgaged Property

was entered directing the foreclosure sale of 404 South 18th Street, Herrin, Illinois 62948 (Doc.

18). The sale was conducted on December 4, 2019 after appropriate publication of Notice and the

property was sold to Chad Kuebler (Doc. 20). The United States Marshal issued a Report of Sale

on December 20, 2019 (Doc. 20). A Decree Confirming Report of Sale was issued by this Court

on January 24, 2020 (Doc. 21) but was stricken by the Clerk of Court because it was not dated

(Doc. 22). A dated Decree Confirming Report of Sale was not filed until February 28, 2020 (Doc.

24).

       Now pending before the Court is Plaintiff United States of America’s Motion for Order to

Eject (Doc. 23). The Judgment Decree and Order provides:

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED from the date of
       entry of this judgment of foreclosure through the 30th day after a foreclosure sale
       conducted pursuant to this judgment is confirmed by this Court, the mortgagor shall
       be entitled to retain possession of the above-described real estate. After the 30th
       day said foreclosure sale is confirmed, the holder of the certificate of sale shall be
       entitled to immediate possession of the real estate upon payment of the sale
       purchase price, without notice to any party or further order of the Court. The
       mortgagors shall peaceably surrender possession of said property to said certificate


                                            Page 1 of 2
       holder immediately upon expiration of the said 30-day time period. In default of
       mortgagor so doing, an order of ejectment shall issue.

(Doc. 18, p. 6). Because a dated Decree Confirming Report of Sale was not filed until February

28, 2020 (Doc. 24), Plaintiff may not seek ejectment until March 19, 2020. Accordingly, the

Motion for Order to Eject is TAKEN UNDER ADVISEMENT. The Court will enter an order

on the Motion on March 19, 2020 unless it is withdrawn prior to that date.

       IT IS SO ORDERED.

       DATED: March 3, 2020



                                                  STACI M. YANDLE
                                                  United States District Judge




                                         Page 2 of 2
